CONCURRING OPINION.
FARRINGTON, J.
I concur in the opinion of Robertson, P. J., for the reasons therein given, and for additional reasons which I shall state.
The real intent and purpose of that provision of section 3781, R. S. 1909, is that county courts are given power to examine and audit the books of county officers, with which power incidentally is given the right to employ expert accountants and auditors for that purpose. That section of the statute does not attempt to specify who those accountants shall be, but leaves it to the county court to choose. The purpose of that provision is to delegate the power to audit, and the agency through which it is done is merely incidental to that power. The Act of 1913 (Sess. Acts, 1913, pp. 765-768 including thirteen sections) undertakes to deal with the entire field of auditing and examining the books and records of public officers, both State and *109county. The title of the act signifies that much — witness: “Examination of Books, Accounts, Settlements and Statements of State Institutions, County Officers, and to Provide a Uniform System of Bookkeeping.”
This act in no way repeals the power to examine and audit heretofore vested in the county courts by section 3781, R. S. 1909, but in fact recognizes such authority.' By the Act of 1913 the Legislature for the first time created an examining board under the supervision of the State auditor, the State officer whose duties necessarily put him in closer touch with the records of the county officers than any other. The duties of the examiners are prescribed as examining, auditing, etc., the books, accounts, settlements and statements of both State and county officers. The act provides that these examiners shall, when called upon by a county court or on petition of three hundred taxpaying citizens of any county, examine the books and records and accounts of the County’s officers. It shall be done, of course, subject to the limitation that it be done not more than once each year. This limitation expresses the view of the Legislature that once a year is often enough to sufficiently safeguard the public. To give this act the construction contended for by the relator places no limitation on the number of examinations that can be made nor any check on the amount the county may be made to pay for such work, and in this connection it will be noted that the Act of 1913 fixes the per diem charge for examination which a county is to pay the State examiners. The act fixes the salary at two thousand dollars per year for three examiners, and the salary is paid-for what? The act says: To audit and examine “the accounts of the various county officers of the State.” If county courts can employ private agents to do this work at the expense of the county, there could arise a situation little short of ridiculous. The taxpayers of the State would be paying the three salaries of two thousand dollars each *110year, and in case private accountants instead of the State examiners are called on by the county courts, the taxpayers would in addition to the salaries provided for be required to pay further sums possible far in excess of two thousand dollars per year, and the private accountants would be doing the work that the public examiners draw their salary to do. It being the first time the Legislature has undertaken to say who could examine the county records, and this act expressly repealing all previous acts or parts of acts not in conformity therewith, it seems to me to expressly repeal that part of section 3781, R. S. 1909, which only incidentally delegated the power to the county courts to name the accountants. What act or part of an act, other than section 3781, R. S. 1909, could the Legislature have had in mind in the repealing section (section 12) of the Act of 1913? It will be borne in mind that the power to' have the books audited is not taken away from the county courts but is expressly confirmed in the later law. It is only the incidental power of naming the accountants that to me seems to have been limited. The Act of 1913 for the first time delegated the power to the taxpayers of a county (three hundred or more signing a petition) to have the books audited. The county court is merely the instrument of the people. It is a body formed to carry on the county’s business and to protect the rights and interests of the people within their jurisdiction. If those for whom the work of auditing is ultimately to be done and those who are ultimately benefited can only call upon the State examiners for such service, it would not seem far- out of reason that the county court acting for those people should be limited to the same examiners. The work done by the public examiners would tend to secure uniformity, economy, and good business, as well as amply protect the public, and these were the ideas the lawmaking body must have had in-mind in passing the Act of 1913. I therefore construe the Act of 1913 *111as covering the entire field of who must examine connty records regardless of who (whether connty court or taxpayers) puts such examination in motion, and that that part of section 3781, R. S. 1909, which incidentally gives the county courts power to employ private accountants has been repealed.
It is held in the case of Smith v. State of Missouri, 14 Mo. 147, 152, that “a subsequent statute, revising the whole subject-matter of a former one, and evidently intended as a substitute for it, although it contains no express words to that effect, must on the principles of law, as well as in reason and common sense, operate to repeal the former.”
The Act of 1913 comprehends the entire field of providing for examination of the county records. In McGrew v. Railroad, 230 Mo. l. c. 599, 132 S. W. 1076, is found this language: “. . . this court has repeatedly and properly held that 'a statute is impliedly repealed by a subsequent one revising the whole subject-matter of the first, and intending to substitute the latter for the former.’ ” And the case of Meriwether v. Love, 167 Mo. l. c. 521, 522, 67 S. W. 250, has this language in the opinion: “. . . and as * two pegs cannot fill the same hole at the same time,’ so the old and new systems relating to the same subject, cannot stand in the body of the law at the same time, and as the old was found inadequate and the new covers all the old embraced and also supplies the deficiencies in the old, the result, logically and therefore legally, is that the Act of 1897 repealed section 2092, Revised Statutes 1889. [See, also: State v. Summers, 142 Mo. 586, 44 S. W. 797; State ex rel. Major v. Patterson, 229 Mo. 364, 129 S. W. 894; 1 Lewis’ Sutherland Stat. Const. (2 Ed.), Sec. 247, p. 465.]
Relators cite Stone v. Bell (Nev.), 129 Pac. 458, but the question there decided was that a grand jury having the right to inquire into the willful and corrupt misconduct of public officers and to examine all *112public records, had no power, even by the order of the district court to which it had to report, to hire expert private accountants. Anything else said in the course of the opinion in that case was beside the question there for decision. The other authorities cited by relators are no more persuasive.
The alternative writ of mandamus should be dismissed.